Case: 21-60604     Document: 00516340913         Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 2, 2022
                                  No. 21-60604
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Awdrey Jamileth Martinez-Hernandez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 778 063


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Awdrey Jamileth Martinez-Hernandez, a native and citizen of
   Honduras, petitions for review of a decision of the Board of Immigration
   Appeals (“BIA”). The BIA dismissed her appeal from a decision of the
   Immigration Judge (“IJ”) concluding that she was ineligible for asylum,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60604        Document: 00516340913        Page: 2   Date Filed: 06/02/2022




                                    No. 21-60604


   withholding of removal, and relief under the Convention Against Torture
   (“CAT”). She challenges the BIA’s conclusions that she has not shown
   eligibility for asylum and withholding of removal because she failed to provide
   reasonably available corroborating evidence, show past persecution or a well-
   founded fear of future persecution, establish membership in a particular
   social group, show that the Government is unable or unwilling to protect her,
   and show that she could not reasonably relocate within Honduras. She also
   challenges the BIA’s conclusion that she had not shown eligibility for CAT
   relief.    These arguments are reviewed under the substantial evidence
   standard.     See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Additionally, we review the decision of the BIA and consider the IJ’s decision
   only insofar as it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018).
             Martinez-Hernandez has not shown that substantial evidence
   compels a conclusion contrary to that of the BIA on the issue whether she
   showed past persecution or a well-founded fear of future persecution or
   showed that future persecution is more likely than not.           See INS v.
   Elias-Zacarias, 502 U.S. 478, 481 (1992); Zhang, 432 F.3d at 344.
   Accordingly, we need not consider her remaining arguments related to the
   BIA’s ruling as to her asylum and withholding claims.             See INS v.
   Bagamasbad, 429 U.S. 24, 25 (1976) (per curiam); see also Efe v. Ashcroft, 293
   F.3d 899, 906 (5th Cir. 2002). Finally, we are not compelled to find that
   Martinez-Hernandez will more likely than not be tortured if repatriated
   because the record primarily reflects general conditions of danger and the
   specific harm described does not qualify as persecution and thus cannot
   qualify as torture. See Qorane v. Barr, 919 F.3d 904, 911 (5th Cir. 2019).
             The petition for review is DENIED.




                                         2